 In the Matter Otf MINNEAPOLIS-HONEYWELL REGULATOR COMPANY,EMPLOYERandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, LOCAL 1145, C. I. 0., PETITIONERCase No. 18-R-1565.-Decided January 13, 19!7Messrs. S. M. SiteandH. S. Olson,of Minneapolis, Minn., for theEmployer.Heistein and Hall,byMr. Kenneth J. Enkel,of Minneapolis, Minn.,for the Petitioner.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Min-neapolis,Minnesota, on July 30 and 31 and August 1 and 5, 1946,before Gerald P. Leicht, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in'the case, the National Labor RelationsBoard snakes the following :FINDINGS OFFACT1.THE BUSINESS OF THE EMPLOYERMinneapolis-Honeywell Regulator Company, a Delaware Corpora-tion, operates a plant 1 at Minneapolis, Minnesota, where it is engagedin the manufacture of automatic control devices, such as thermostatcontrols for heating and cooling apparatus.During the year endingDecember 31, 1945, the Employer purchased raw materials valued inexcess of $3,000,000, consisting chiefly of metals and plastics, of whichmore than 75 percent was shipped to the plant from points outsideMinnesota.During the same period, the Employer sold finished prod-IAt thetime of the hearing in this proceeding,the Emploti er was in active operation attwo locations in Minneapolis, one called the "main" plant at Fourth Avenue and Twenty-eighth Street and the other referred to in the record as the"second"or assembly plant atFifth Avenue and Fifth Street.Both plants are used for manufacturing operations andfurnish employment to approximately 7,000 employees,of whom 900 are clerical and officeworkers72 N. L R. B.,No.6.21 22DECISIONSOF NATIONALLABOR RELATIONS BOARDucts valued in excess of $10,000,000, of which more than 75 percentwas shipped from the plant to points outside Minnesota.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.11.TFIR ORGANIZATION INVOLVEI)The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.TIIE ALLEGED APPROPRIATE UNITThe Petitioner contends that employees in the multigraph depart-ment of the sales office at the Employer's main plant at Minneapolisconstitute an appropriate bargaining group, either to be included inthe unit for photo laboratory employees previously established by theBoard, or to function apart from any other employees at the plant asa separate unit for bargaining purposes.The Employer contends thatemployees in the multigraph department of the sales office shouldneither be included in the bargaining unit already established forphoto laboratory employees nor set up as a separate unit for bargain-ing purposes apart from other office clerical workers.Employees chiefly concerned in this proceeding, numbering sevenin all, constitute the working force of the multigraph department, asubdivision of the sales office located in the main plant, under thesupervision of the sales office manager,Other subdivisions of thesales office under the same manager include the sales stenographic pool,the sales clerical office, and the photo laboratory.1The multigraphdepartment is on the tenth floor, the main sales office and other salesclerical employees are on the sixth floor, and the photo laboratory em-ployees work on the fourth floor of the Employer's-main plant.The multigraph department is a typing and copy service pool.Em-ployees in the department are typists, rather than stenographers, andare listed on the office pay roll with typists in other departments asjunior and senior clerks. - Some of them come to worn: at the plant di-rectly from business schools without previous office experience.Theyspend a considerable portion of their working time copying lettersand documents and making stencils on ordinary typewriters, of whichthere are six in the department.Other machines in the multigraphdepartment 3 include a varitype machine, an electromatic machine, anautomatic typewriter, a mimeograph machine, a graphotype machineThe garage attendant stationed in the Employer's garage across the street from theplant, acoonuts to the manager of the sales office for the mouses lie handles for the saleof oil. gas accessoiies, and services in the garage'Prior to 1939. a multigraph machine was in use in the department and from thismachine the department acquired its nameThe name persisted after the multigraph wasremoved and replaced by other duplicating machines. MINNEAPOLIS-HONEYWELL REGULATOR COMPANY23for use of cutting name plates, and an addressograph machine forprinting names on envelopes and circulars.Only two of the sevengirls in the department at the time of the hearing could operate thevaritype machine, a special motor-driven typewriter capable of ad-of spacuig.4This machine is not in constant use. It is chiefly em-ployed to cut stencils when varied type and spacing is desired forwork of some special and uncommon character. The electroniaticmachine and automatic typewriter are standard machines in use inother offices in the plant.Motor-driven, they are used principallyfor cutting stencils, yielding a product clearer and more evenly shadedthan that produced by a hand-operated typewriter, with considerablyless fatigue to the operator.'Stencils are, however, commonly cut onordinary typewriters by clerks in the multigraph department and byclerks in the other office departments.Proofread by the typist, withthe assistance of another clerk of her department, all cut stencils areiun off on the mimeograph machine in the multigraph department.,'One clerk in that department usually operates the mimeograph nizt-chine and files the used stencils for rerun purposes.Clerks in theseveral departments for which the mimeograph work is intended bringcopy or stencils, approved for work in the department by the sales officemanager, to the multigraph department, give assistance in assemblingthe pages in any extensive mimeograph job, and take the finishedwork from the department.Employees in the multigraph department maintain a series of mail-ing lists for the dispatch of bulletins and form letters sent out by orfor office plant departments to the outside concerns interested in theEmployer's products.They compose and type or stencil these formletters.One of two girls in the department usually operates thegraphotype machine for making address plates.Some 60,000 addressplates are filed in the department for use in the distribution of bulletinsand other materials prepared in the plant department offices.Theseplates are run off by a clerk in the department on the addressographmachine when circulation is made to any large number of concerns.Otherwise, addresses are typed or handwritten in the mimeographdepartment or in other departments of the plant on individual enve-lopes.This is the method used in sending bulletins or form lettersto individual inquirers.Graphotype and addressograph machinesare used in other plant department offices.*These clerks were given 3 days' training in the use of this machineThough it has astandaid keyboard, some special instruction in the use of the varitvpe machine is necessaryfor a typist if the machine is to produce the wide range of work of which it is capablesTypists accustomed to using ordinary typewutersmustadjust themselves to thelighter touch appiopiiate for motor-driven machines"There aie duplicating machines placed and operated in other plant departmentoffices.The mimeograph machine yields a larger number of copies than the duplicating machine. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDThe multigraphdepartment is located on the west side of the tenthfloor of the main building,and immediately adjoins, on the north, east,and south,space assigned to the file and pay-roll departments.Thenorthwest section is used entirely for storage purposes.A portion inthe northeastern section is assigned to plumbers,who perform part'of their work on this floor and who otherwise work wherever theirservices are required in the building.An elevator on the east side,near the north end of the room, is convenient to the general storagearea and the space set aside for the plumbers.An elevator on thesouth end of the floor,near the west side, is used by clerical workers inthe file, pay-roll,and multigraph departments located on this floor.Applicants for clerical work at the Employer's plant are tested forability, and otherwise screened,by the personnel department beforethey are sent out for interview by the heads of departments requestinghelp.Applicantsfor work in the sales office division are interviewedand approved by the sales office manager before they are assigned byhim to one of the subdivisions of the sales office under his direction.While suchassignment is considered permanent,and free transfer ofemployees from one subdepartment to another is not a practice,clerksfromone subdepartment of the sales office assist in other subdepart-ments of the sales office asthey may onoccasionbe needed.Thus, aclerk fromthemultigraphor sales clericaldepartmentmay occa-sionally assistwithdrying printsin the photo laboratory,and a clerkfrom the sales clerical department,or, for that matter, a clerk fromany plant department office whose material is being processed in themultigraph department,may assist in the assembling or stapling ofmimeographed material in that department.The Petitioner urges that clerical employeesin the multigraph de-partment may properly be included in the bargainingunit alreadyestablishedby theBoard forphotolaboratory employees or, in thealternative;that theyconstitute a separate appropriatebargainingunit apart from other employees at the plant.?On March 18,1946, the Boardfound that the Employer'sphotolaboratoryemployees,then a groupof four workers,"constituted aThe Petitionerdoes not urge that employees in the multigraph department be includedin the unit already established by the Board for production and maintenance woikersSince 1942 the Employer has recognized the Petitioner as bargaining representative ofproduction and maintenance workers at the Minneapolis plant.The production unitoriginally found appropriate by the Board on July 29, 1942, in an earlier representationproceeding(42 N L R.B. 1046),was subsequently clarified and enlargedThe partiesagreed that cafeteria employees,factory timekeepers working within the factory areas,and employees in two designing departments working in factory areas should be includedin the production unitOn April 26, 1946,the Board,havingfound that desk girls andschedule clerks, excluded from the production unit found appropriate in 1942,desiredrepresentation by the Petitioner,included these employees in the already established andenlarged plant unit.The Supplemental Decision respecting the final unit placement isunpublished8At thetime of the hearing on the instant petition there were only three employees inthe photo laboratory. MINNEAPOLIS-HONEYWELL REGULATOR COMPANY25separate appropriate bargaining unit a and, on April 11, 1946, certifiedthe Petitioner as their exclusive bargaining representative.The photo laboratory and the mimeograph departments are at thepresent time two of the subdepartments under the supervision of theoffice sales manager.Prior to 1939, however, the photo laboratorywas part of a printing section, consisting of three subdepartments,printing, laboratory, and blueprint, all under the sales office manager.In 1939 the printing section was transferred to the production depart-ment.In 1942 the Employer abolished the printing section, trans-ferred the blueprint work to the engineering department and thephoto laboratory to the sales office manager, and discontinued theprinting work in the plant.10The photo laboratory employees perform a highly specialized typeof work, largely unsupervised 11They are not clerical employees.They are hourly paid workers with peculiar skills, listed on thefactory pay roll with the vacations and other privileges of factoryemployees.Employees in the multigraph department are clerical em-ployees.They have substantialy no regular work contacts with em-ployees in the photo laboratory.They or other sales clericals mayoccasionally assist in drying prints in the laboratory.Very littlework processed in the multigraph department ever reaches the photolaboratory for further processing and only special work from the° 06 N L R B 922.Photo laboratory employees are not the only group of specially skilled employees tobargain with the Employer as a separate group.On March 6, 1946, the Board found that engineers and technical employees in theEngineering Division and the Methods Department of the Employer's Minneapolis plantconstituted an appropriate unit (66 N L R B. 314) and on April 12, 1946,-certifiedthe Minneapolis Federation of Honeywell Engineers,an independent organization, as theirexclusive bargaining representative.On June 20,1946, the Board held a consent election in Case No. 18-R-1315 to deter-mine whether employees in the manufacturing planning cribs and move order clerks atthe Employer's Minneapolis plant desired to be represented by the Petitioner.Whenthe election 8isclosed that a majority of the employees in this agreed unit desired to berepresented by the Petitioner, the Employer recognized the Petitioneras their bargainingrepresentative."At the time of the hearing in the instant case printing work was let out to outsideconcerns by the sales office manager." As we noted in our decision respecting photo laboratory employees, cited in footnote 8.The employees of the department, consisting of a photographer, a finisher, a copy-flex operator and a photostat operator, are engaged in the photography and finishingof pictures,'in copying diagrams and drawings, and in the making of photostats uponthe request of the various departments of the plant.They work in a laboratorylocated on the fourth floor of the plant and consisting of two rooms, one of which, thedark room, is separated from the other only by a "light well." The door of thelaboratory is kept locked, other employees having to ring for admittanceThe em-ployees are under the nominal supervision of the sales manager who maintains hisoffice on the sixth floor.However, it appears that the sales manager visits thedepartment infrequently and that the work of the several employees is largely un-supervised.The functions of this department mare analogous to those of puntingdepartments and blueprint departments, which the Board has included in separateunitsBecause of the specialized type of work performed in the laboratory, thephysical separation of the laboratory fiom the other departments of the plant, andthe homogeneity of their interests,these employees of the photo-lab department con-stitute an appropriate unit.1 26DECISIONS OF NATIONAL LABOR RELATTONS BOARDvaritype machine is ever sent to the photo laboratory.-No workfrom the photo laboratory is sent to the multigraph department forfurther processing.The two departments are nominally under com-mon supervision.We do not believe that there is any close communityof interest between employees in the mimeograph and photo labora-tory departments to warrant their inclusionin a single bargainingunit.-Employees in the multigraphdepartment are not highlyspecializedworkers, nor do their interests differ essentially from other office cleri-cal workers at the plant.Their working space is on the tenth floorwhile their department supervisoris locatedin the sales office on thesixth floor.While thesupervisordoes notconstantly visit the multi-graph department,he regulates the flow of all work in the departmentand is in constant touchwith thedepartment processesthrough em-ployees who come to his office for daily assignmentsof work andthrough conferences with the groupleader,a skilled and experiencedoperator in the department.Of the 900 clerical employees at the Minneapolis plant,there areapproximately 700 office clerical employees variously assigned to of-fice clerical departments and subdepartmentsin the mainplant.Theywork in small groups throughout the building,some,like those ofthe multigraph department,occupyingspace on production floorswhere production and maintenance workers are also assigned workingsections.Clerks in subdepartments under one office manager com-monly work on different floors and under somewhat different floorconditions.Thus,while the manager of the sales office supervisesclerical employees on the sixth and tenth floors and the photo labora-tory employees on the fourth floor;the assistant secretary of the Em-ployer supervises groups of office clericals on the sixth, eighth, andtenth floors of the main plant.Employees in the multigraph departmentare listed on the payroll as junior and senior clerks 13 and office clerical employees in thesesame categories work in other offices in the building.All such em-ployees are listed on one office pay rolland paid-within the same rateranges with the same vacations and other work privileges.All ma-chines used in the multigraph department are office machines,and all,except the varitype,amachine of limited use, are found in otheroffices in the plant and are operated by other clerical employees."12The manager of the sales office, across whose desk all work of both subdepartmentspasses, estimated that less than 1 percent of the work done in the multigraph departmentor on the varitype machine passed to the laboratory foi further processing.11At the time of the hearing there was one senior clerk and six junior clerks in thedepartment14Operators of these machines all wear office or street clothes rather than smocks or othercovering worn by factory and laboratory employees to protect their clothingAll the ma-chines are greased and serviced by maintenance workers, and not by the machine operators. MINNEAPOLIS-HONF}YWELL REGULATOR COMPANY27We do not believe that employees in the multlgraph departmentpossess peculiar skills or are subject to special working conditions atthe Employer's plant which justify their inclusion in a separate unitfor bargaining purposes apart from other clerical workers in thesales offices department or other department offices."We therefore conclude and find that employees in the multigraphdepartment of the sales office at the Employer's plant do not consti-tute an appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 of the Act.ORDERUpon the basis of the above findings of fact, and the entire recordin the case,the Board hereby orders that the petition for investiga-tion and certification of representatives of employees of Minneapolis-Honeywell Regulator Company, Minneapolis,Minnesota, filed byUnited Electrical,Radio & Machine Workers of America, Local1145, C. 1. 0., be, and ithereby is, dismissed.11There has been no past bargaininghistory among officeclerical employees at the Alinne-apolis plant.So far as the record discloses,onlyclerical employees in the multigraphdivisionhavesignified any desire for collective bargaining at this time.The Petitionerurges that theproposed clerical unit is appropriate on an extent-of-ogranizationtheory.While wehave,on a somewhattentativebasis, pending wider organization among em-ployees, in special instances,set up small department units based upon the extent oforganization at a plant,we are notpersuaded that,in the instant case, a unit finding lim-ited to 7 of approximately700 office clericalemployeesis justified on this basis alone, inview of thePetitioner's already very substantial representation among production, mainte-nance, and technical employees at the plant